FINAL ACTION
Notice of Pre-AIA  or AIA  Status and Status of the Claims
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	Claim 1 is under prosecution.

Specification
3.	The use of terms which are trade names or marks used in commerce (including but not necessarily limited to Genesys) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the preamble of claim 1 contains the text “A…method comprises,” which appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112 (f)/pre-AIA  Sixth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In the instant case, the term “process” is a generic placeholder for “step.”
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	Claim 1 requires each of the following:
	A.	“A process to provide…nanoparticles;”
	B.	“A process to dip;” and
	C.	“A process to apply an electric field….on the stated substrate.”
	Thus, the limitations are drawn to step plus functions, but utilize the generic placeholder “process” instead of “step.”
These limitations have not been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because a review of the specification yields no limiting definition of any of the claimed processes (i.e., “steps”).

8.	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oh et al (U.S. Patent Application Publication NO. US 2004/0055892 A1, published 25 March 2004).
	Regarding claim 1, Oh et al teach a method of forming a sensor comprising a process of providing a solution, in the form of a liquid medium, a process in which a substrate is dipped (i.e., immersed) in the solution, wherein the solution comprises particles and an ionic binder, in the form of a charger, and a process wherein an electric field is applied the solution to cause the nanoparticles to coat the substrate; namely, current is applied so that electrophoretic deposition of the nanoparticles on the substrate occurs (paragraph 0075).  Oh et al also teach the charger is ionic because the charger is a salt (e.g., MgCl2; paragraph 0056), and that the nanoparticles are conductive (e.g., metal; paragraph 0043).
	It is noted that the claim does not explicitly state how the claimed nanoparticle array is arranged; e.g., that is it addressable or ordered, that it includes random placement of the nanoparticles, etc.  Further, the claim does not actually list any structural requirements for the array, nor are there any specific steps indicating how an “array” is formed   Thus, because Oh et al teach individual deposits of the nanoparticles (i.e., nanostructures; paragraph 0088), in a patterned coating (Abstract), the method forms an array (see also Figure 5 and paragraph 0090), and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “array” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,359,362 B2 alternatively further in view of Oh et al (U.S. Patent Application Publication No. US 2004/0055892 A1, published 25 March 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of clams utilize the same steps.  Any additional limitations of the ‘362 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is reiterated that the claim does not explicitly state how the claimed nanoparticle array is arranged; e.g., that is it addressable or ordered, that it includes random placement of the nanoparticles, etc.  Further, the claim does not actually list any structural requirements for the array, nor are there any specific steps indicating how an “array” is formed   Thus, performing the steps of the ‘362 claims results in an array, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “array.”
Alternatively, Oh et al teach the method of claim 1 as discussed above, resulting in individual deposits of the nanoparticles (i.e., nanostructures; paragraph 0088) in a patterned coating (Abstract), therefore forming an array (see also Figure 5 and paragraph 0090).  Oh et al teach the method has the added advantage of having no intrinsic limit on the size of the patterns that can be fabricated (paragraph 0024).  Thus, Oh et al teach the known techniques discussed above.	
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the ‘362 claims with the teachings of Oh et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing no intrinsic limit on the size of the array patters that are fabricated as explicitly taught by Oh et al (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oh et al could have been applied to the ‘362 claims with predictable results because the known techniques of Oh et al predictably result in reliable deposition of conductive nanoparticles.

	
13.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,060,851 B2 in view of Oh et al (U.S. Patent Application Publication No. US 2004/0055892 A1, published 25 March 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of clams list the same steps.  Any additional limitations of the ‘851 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is reiterated that the claim does not explicitly state how the claimed nanoparticle array is arranged; e.g., that is it addressable or ordered, that it includes random placement of the nanoparticles, etc.  Further, the claim does not actually list any structural requirements for the array, nor are there any specific steps indicating how an “array” is formed   Thus, performing the steps of the ‘362 claims results in an array, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “array.”
	The ‘851 claims do not require the electric field.
However, Oh et al teach the method of claim 1 as discussed above, resulting in individual deposits of the nanoparticles (i.e., nanostructures; paragraph 0088) in a patterned coating (Abstract), therefore forming an array (see also Figure 5 and paragraph 0090).  Oh et al teach the method has the added advantage of having no intrinsic limit on the size of the patterns that can be fabricated (paragraph 0024).  Thus, Oh et al teach the known techniques discussed above.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the ‘851 claims with the teachings of Oh et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing no intrinsic limit on the size of the array patters that are fabricated as explicitly taught by Oh et al (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oh et al could have been applied to the ‘851 claims with predictable results because the known techniques of Oh et al predictably result in reliable deposition of conductive nanoparticles.


Conclusion
14.	No claim is allowed.
15.	This is a continuation of applicant's earlier Application No. 16/513,231.  All claims are identical to the ‘231 claims therefore are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634